Order entered July 19, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00675-CV

                              JEFFREY A. LIPSCOMB, Appellant

                                                 V.

                                  CITY OF DALLAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-04599-E

                                             ORDER
       Before the Court is pro se appellant’s “motion to override judge’s decision in hearing and

set a trial date.” The motion appears to seek reversal of the trial court’s order of dismissal, relief

generally requested in a party’s brief on the merits. Appellant’s brief on the merits, however, is

not yet due, as the appellate record has not been filed. See TEX. R. APP. P. 38.6(a). Accordingly,

we DENY the motion without prejudice to appellant asserting, in his brief, the arguments raised

in the motion.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE